Citation Nr: 1721199	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-42 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from August 1946 to March 1949.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that, a statement of the case was issued in November 2015 for the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, gouty arthritis, and bronchial asthma.  In the November 2015 substantive appeal, the Veteran specifically indicated that he wished to appeal only the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  Thus, the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for gouty arthritis, and bronchial asthma are not before the Board for appellate consideration.  See 38 C.F.R. § 20.202 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in September 2011, the RO denied the claim of service connection for hearing loss.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the rating decision in September 2011 by the RO raises a reasonable possibility of substantiating the claim hearing loss.

3.  A diagnosis of PTSD has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The September 2011 RO decision, which denied service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  The criteria for reopening the previously denied claim of service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As the Board is reopening the claim of service connection for hearing loss, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the Veteran's claim for service connection for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material

In a rating decision in September 2011, the RO denied service connection for hearing impairment on grounds that there was no evidence that hearing loss was incurred within one year of separation of service and there is no evidence that this condition was incurred during service.  After the Veteran was notified of the determination and of his appellate rights by a September 2011 letter, he did not appeal the adverse determination.

As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  

The evidence previously considered that pertain to the claim consisted of the service treatment and personnel records, and a February 2011 audiological assessment stating that the Veteran had moderate to high military noise exposure and he reported having tinnitus and hearing loss.  However, there was no evidence of hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.

The current request to reopen the previously denied claim was received by VA in October 2013. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for hearing loss consists, in part, of private treatment records dated April 2014 and November 2015 showing that the Veteran has a diagnosis of sensorineural hearing loss in both ears.  The November 2015 record shows the graphical test results in numerical form demonstrating hearing loss as defined by 38 C.F.R. § 3.385.

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing of a current disability.  The private treatment records show that the Veteran currently has hearing loss disability as defined by 38 C.F.R. § 3.385.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for hearing loss is addressed further in the remand section.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In consideration of the evidence of record, a diagnosis of PTSD, or any other psychiatric disorder, has not been shown during the pendency of the appeal.  There is no evidence of PTSD contained in the record and the Veteran has not submitted any evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has PTSD is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of PTSD at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  During VA treatment in January 2011, it was noted that the Veteran did not have any active prescription for medications, including antidepressants or antipsychotics, and PTSD screening was negative.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection for PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of service connection for hearing loss disability is granted and, to this extent only, the appeal is granted.

Service connection for PTSD is denied.
REMAND

The Board finds that the issue of service connection for hearing loss disability should be remanded for additional development and consideration.

First, on remand, the RO will have an opportunity to adjudicate the reopened claim of service connection for hearing loss on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

In a February 2011 VA audiological consult, the audiologist stated that the Veteran's military history was discussed and it became clear that the Veteran had moderate to high military noise exposure.  The plan was for the Veteran to consult with his representative and schedule a VA examination for hearing loss and tinnitus.  The VA audiologist did not report what the Veteran's inservice noise exposure was nor has an examination been scheduled.  Therefore, further development is needed on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for hearing loss.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must request clarification from the VA audiologist who conducted the February 2011 VA audiological consult as to what the Veteran's inservice noise exposure is that was noted in the report.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  If inservice noise exposure is confirmed, the Veteran must be afforded the appropriate VA examination to determine whether his bilateral hearing loss disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished, including audiological testing and speech discrimination testing.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently diagnosed bilateral hearing loss disability is related to the Veteran's military service.  In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure and symptoms.  The examiner is advised that the Veteran's statements are competent evidence of noise exposure and symptomatology during his service and thereafter.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Finally, readjudicate the appeal, including considering the merits of the reopened claim of entitlement to service connection for bilateral hearing loss disability.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


